J-A11042-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT
                                                    OF PENNSYLVANIA
                           Appellee

                      v.

STANLEY J. CATERBONE

                           Appellant                No. 1188 MDA 2018


                   Appeal from the Order Dated June 28, 2018
               In the Court of Common Pleas of Lancaster County
               Criminal Division at No: CP-36-MD-0001088-2018


BEFORE: BOWES, OLSON, and STABILE, JJ.

JUDGMENT ORDER BY STABILE, J.:                FILED: MAY 2, 2019

      Appellant, Stanley J. Caterbone, appeals pro se from the order the Court

of Common Pleas of Lancaster County dated June 28, 2018, denying his

petition to proceed in forma pauperis. Upon review, we affirm.

      The relevant procedural history of the case can be summarized as

follows. On June 21, 2018, Appellant filed a pro se “application for trial de

novo,” along with a petition requesting to proceed in forma pauperis (IFP).

On June 28, 2018, the trial court entered an order denying Appellant’s IFP

petition.

      Appellant timely appealed the order.      Accordingly, the trial court

directed Appellant to file a concise statement of matters complained of on

appeal.     In response, Appellant filed a 33-page concise statement raising

several issues, none of them involving the order appealed.
J-A11042-19



       In its Pa.R.A.P. 1925(a) opinion, the trial court noted that the “purported

concise statement is a rant accusing the Lancaster City Police Department and

Lancaster County District Attorney’s Office of colluding against him.”       Trial

Court Opinion, 10/17/18, at 2. The trial court also noted that it was “unable

to discern any legitimate appellate issue in Appellant’s 1925(b) statement.

The [trial court] finds that Appellant’s concise statement is the functional

equivalent of no concise statement at all and deemed a waiver.” Id.

       Upon review of the record, we are constrained to reach the same

conclusions. Accordingly, we affirm. See, e.g., Commonwealth v. Reeves,

907 A.2d 1, 2 (Pa. Super. 2006) (a concise statement of matters complained

of that is too vague to allow the court to identify the issues raised on appeal

is the functional equivalent of no concise statement at all, for the purposes of

waiver).

         Order affirmed.1 Commonwealth’s motion to quash denied as moot.




____________________________________________


1  Similarly, on appeal, Appellant filed a 72-page, mostly single-spaced
appellate brief, consisting mostly of a dissertation on the topic of mind control,
never addressing the reasons why we should reverse the trial court.
Additionally, Appellant’s brief fails to comply with the requirements of
Pa.R.A.P. 2111(a). Because of the deficiencies and the unintelligible argument
raised before us, we are unable to conduct any meaningful review. Thus, even
if the issues had been preserved in a proper statement of errors, we would
have exercised our “discretionary authority to quash, dismiss or deny
allowance of appeal based upon the substantial defects of [A]ppellant’s brief.”
Commonwealth v. Maris, 629 A.2d 1014, 1017 (Pa. Super. 1993).

                                           -2-
J-A11042-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/2/2019




                          -3-